Title: To James Madison from Jonathan Williams, 31 July 1807
From: Williams, Jonathan
To: Madison, James



Sir,
West Point, July 31, 1807.

The United States Military Philosophical Society are desirous of making the next annual account of their transactions as extensive and useful as possible: they have therefore instructed me to solicit communications; and they hope to receive a good collection, tending to promote military science, before the end of the year.
The Treasurer of the Society being absent on distant command, they have appointed William Popham, Esq. of New-York, Treasurer pro tempore, to whom you will please to remit the contributions that may now be due.  A bank note of your own state will be received, though it would be more agreeable if you could send one of the national bank.  It may not be improper to observe, that the Society understand the annual contributions to commence inclusively in the year of election, and at the beginning of every succeeding year.  Some delay must arise on account of the distance, but it is desirable to have the remittances at hand on or before the 4th of July in each year:  Those members who have paid for 1807, will not consider this part of my letter as addressed to them.
Hitherto the expenses have equalled the receipts, and the proposed engraving for the diploma, with the expense of some models of new inventions now in hand, will require a speedy supply; but whenever the funds shall exceed the demands, premiums will be offered for the efforts of genius in promoting the great objects of the institution.  It will doubtless be thought reasonable for the Society to expect all communications free of postage.  I have the honour to be, very respectfully, Sir, Your obedient servant,

Jona. Williams,President.



Due for1806$575           10Dollars
